NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
THOMAS I. GAGE,
shee Civil Action No. 19-9097 (MAS) (ZNQ)
v. MEMORANDUM ORDER
SOMERSET COUNTY, et al.,
Defendants.

 

 

This matter comes before the Court upon Defendant Jay B. Bohn’s (“Bohn” or
“Defendant”) Motion to Confirm That Claims Against Him Were Not Transferred From the
District Court for the District of Columbia and Are Not Pending in This Court or, in the
Alternative, For Dismissal on the Basis of Res Judicata (“Motion”). (ECF No. 37.) Bohn seeks
either to confirm that the claims against him were dismissed by the United States District Court
for the District of Columbia before this case was transferred to the District of New Jersey, or for
the Court to declare that Plaintiff Thomas Gage’s (“Gage”) claims are barred by the doctrine of
res judicata. (Moving Br. 1, 8, ECF No. 37-2.) Bohn argues that the Order transferring the case to
the District of New Jersey did not transfer Gage’s claims against Bohn. (/d. at 7.)

Upon a review of the docket, the Court notes that Judge Colleen Kollar-Kotelly, District
Judge for the District of Columbia, dismissed Bohn from this action on August 21, 2018. (ECF
No. 16.) Moreover, in her Opinion accompanying the transfer order, Judge Kollar-Kotelly

repeatedly notes Bohn’s dismissal. (Mem. Op. 1 n.1, 10 n.4, 14 n.7, ECF No. 30.) The Court,
accordingly, confirms that the claims against Bohn were dismissed prior to the transfer of the case.
Based on the foregoing, and for other good cause shown,
IT IS on this 30" day of December, 2019 ORDERED that:

Defendant’s Motion (ECF No. 37) is GRANTED.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
